     Case 1:20-cv-02842 Document 2 Filed 09/18/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-2842

FALLEN PRODUCTIONS, INC., et al,

          Plaintiffs,

v.

STEPHEN MOODY, et al.,

          Defendants.



                         CORPORATE DISCLOSURE STATEMENT



          Plaintiffs hereby submit their Corporate Disclosure Statement pursuant to Rule 7.1,

Fed. R. Civ. P.

          Plaintiffs Fallen Productions, Inc., Hunter Killer Productions, Inc., HB Productions,

Inc.; Rambo V Productions, Inc., LHF Productions, Inc., Stoic Productions, Inc. state they

are owned by Millennium Funding, Inc. No publicly held corporation owns more than 10%

of its stock.

          Millennium Funding, Inc. states that no publicly held corporation owns more than

10% of its stock.

          Plaintiff Definition Delaware, LLC is owned by Voltage Productions, LLC, and no

publicly held corporation owns any of its stock.

          Voltage Holdings, LLC, Gunfighter Productions, LLC, SF Film, LLC, and After

Productions, LLC state that no publicly held corporation owns more than 10% of their

stock.

20-022B
    Case 1:20-cv-02842 Document 2 Filed 09/18/20 USDC Colorado Page 2 of 2




/s/ Kerry S. Culpepper
Kerry S. Culpepper
CULPEPPER IP, LLLC
75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawaii 96740
Telephone: (808) 464-4047
Facsimile: (202) 204-5181
E-Mail:       kculpepper@culpepperip.com
Attorney for Plaintiffs: Fallen Productions, Inc.; Hunter Killer Productions, Inc.; Rambo V
Productions, Inc.; LHF Productions Inc.; Millennium Funding, Inc.; HB Productions, Inc.;
Stoic Productions, Inc.; Voltage Holdings, LLC; Gunfighter Productions, LLC; SF Film,
LLC; Definition Delaware, LLC; and After Productions, LLC.




                                             2
20-022B
